Case 1:20-cv-10832-AT-SN Document 290 Filed 08/10/21 Page 1 of 8
              Case 1:20-cv-10832-AT-SN Document 290 Filed 08/10/21 Page 2 of 8

                                                                                                                                                  2

t h at it is wit h h ol di n g all i nt er n al d o c u m e nt s b as e d o n bl a n k et ass erti o ns of D P P, att or n e y-cli e nt
pri vil e g e , a n d w or k p r o d u ct. S e e E xs. A -F. A m o n g t h e m at eri als t h e S E C is wit h h ol di n g ar e:

                •     1 3 i nt er n al c o m m u ni c ati o ns a m o n g S E C st aff dir e ctl y r el at e d t o t h e r e g ul at or y st at us
                      of Bit c oi n a n d Et h er o v er t h e p eri o d N o v e m b er 2 0 1 3 t o J u n e 2 0 1 8, i n cl u di n g s e v er al
                      s p e cifi c all y r el ati n g t o t h e J u n e 1 4, 2 0 1 8 s p e e c h b y Willi a m Hi n m a n, t h e t h e n-Dir e ct or
                      of t h e Di visi o n of C or p or ati o n Fi n a n c e, d e cl ari n g Et h er n ot t o b e a s e c urit y . E x. A,
                      J u n e 2 1, 2 0 2 1 S E C Pri vil e g e L o g.

                •     6 3 e m ails att a c hi n g dr aft s of Mr. Hi n m a n’s s p e e c h, e a c h of w hi c h is a ss ert e d t o b e
                      pr ot e ct e d b y b ot h D P P a n d t h e a tt or n e y-cli e nt pri vil e g e , a n d e a c h of w hi c h is d es cri b e d
                      as a n
                      E x. B , J ul y 1 4, 2 0 2 1 S E C Pri vil e g e L o g 1; E x. D, J ul y 2 1 S E C Pri vil e g e L o g 2.

                •     6 5 ot h er d o c u m e nt s c o nsisti n g of e m ails, att or n e y n ot es, a n d m e m or a n d a, st arti n g i n
                      N o v e m b er 2 0 1 3 f or w hi c h t h e S E C ass ert s a D P P cl ai m o n 6 0. T h es e d o c u m e nt s h a v e
                      o nl y bri ef a n d c o n cl us or y d es cri pti o ns s u c h a s:
                                                                         E x. F , A u g ust 6 , 2 0 2 1 S E C Pri vil e g e L o g 2 .

           T h e S E C is als o wit h h ol d i n g 1 7 0 a d diti o n al i nt er-a g e n c y c o m m u ni c ati o ns a s s u bj e ct t o D P P
( E x. E, J ul y 2 3, 2 0 2 1 L o g 1), as w ell as 3 6 s e p ar at e c at e g ori es of ot h er t y p es of c o m m u ni c ati o ns (E x.
C , J ul y 2 1, 2 0 2 1 L o g 1) .

            D ef e n d a nt s d o n ot k n o w w h at a ct u all y sit s b e hi n d t h e S E C’s pri vil e g e ass erti o ns. W h at w e
d o k n o w is t h at i n e a c h c as e t h e S E C h as c o n cl u d e d t h at t h e r el e v a nt d o c u m e nt is r es p o nsi v e t o t h e
C o urt’s M a y 6 Or d er — w hi c h w a s it s elf c o nfi n e d t o q u esti o ns c o n c er nin g t h e st at us of Bit c oi n, Et h er
a n d X R P u n d er t h e f e d er al s e c uriti e s l a w s — a n d t h at t h e d o c u m e nt s e vi d e n c e br o a d di al o g u e wit hi n
t h e S E C a n d b et w e e n t h e S E C a n d t hir d p arti e s a b o ut t h e r e g ul at or y st at us of di git al ass et s d uri n g t h e
p eri o d at iss u e f or t h e S E C’s s ci e nt er -b as e d cl ai ms a g ai nst t h e I n di vi d u al D ef e n d a nt s a n d it s “f air
n oti c e ” cl ai ms as t o Ri p pl e .

           T h e S E C’s bl a n k et i n v o c ati o n of D P P is u nt e n a bl e . S e e, e. g. , S E C v. Y or k vill e A d vis ors, L L C ,
3 0 0 F R D 1 5 2, 1 6 3 ( S. D. N. Y. 2 0 1 4) (citi n g T o n e y- Di c k v. D o ar , 2 0 1 3 W L 5 5 4 9 9 2 1, at * 1 ( S. D. N. Y.
O ct. 3, 2 0 1 3)) (fi n di n g t h at w h er e t h e S E C ass ert e d d eli b er ati v e pr o c ess pri vil e g e o n a bl a n k et b asis
o v er e v er y si n gl e d o c u m e nt “t his is cl e arl y n ot t h e m a n n er i n w hi c h t h e pri vil e g e o u g ht t o h a v e b e e n
ass ert e d a n d r ais e s s eri o us c o n c er ns . . . as t o t h e b o n a fi d es of t h e S E C’s ass erti o n of pri vil e g e cl ai ms
i n t his c as e. ”). D P P is a li mit e d a n d q u alifi e d pri vil e g e t h at c a n n ot j ustif y t h e S E C’s wit h h ol di n g t his
br o a d s w at h e of r el e v a nt d o c u m e nt s i n t h e c o nt e xt of t hi s “ e x c e pti o n al ” c a s e. S e e J ul y 1 5 Hr’ g Tr.
at 4 7. A n d t h e S E C’s b a c kst o p eff ort s t o r el y o n ot h er pri vil e g e s— i n cl u di n g i n p arti c ul ar t h e
att or n e y -cli e nt pri vil e g e — f ail as a m att er of bl a c k l ett er l a w.

           F or t h es e r e as o ns, D ef e n d a nt s r es p e ctf ull y r e q u est t h at t h e C o urt fi n d t h at t h e S E C m a y n ot
i n v o k e D P P wit h r e s p e ct t o t h e c at e g ori es of d o c u m e nt s c o v er e d b y t h e C o urt’s A pril 6 a n d M a y 6,
2 0 2 1 o r d ers, a n d t h er ef or e c o m p el t h e S E C t o pr o d u c e t h o s e d o c u m e nt s r es p o nsi v e t o it s A pril 6 a n d
M a y 6, 2 0 2 1 or d ers t h at ar e wit h h el d o n t h e b asis of D P P. In t h e alt er n ati v e, t h e C o urt s h o ul d r e q uir e
t h e S E C t o pr o d u c e t h e wit h h el d m at eri al f or i n c a m er a r e vi e w. D ef e n d a nt s d o n ot m a k e t his r e q u est
li g htl y, b ut gi v e n t h e vit al i m p ort a n c e of t h es e d o c u m e nt s t o th eir d ef e ns e it is criti c al t h at, at a
mi ni m u m, a n e utr al ar bit er t est t h e S E C’s s w e e pi n g D P P cl ai ms — p arti c ul arl y w h er e i n di vi d u als
st a n d a c c us e d of f aili n g t o a c c ur at el y pr e di ct t h e l a w s e v er al y e ars b ef or e t h e S E C it s elf el e ct e d t o
              Case 1:20-cv-10832-AT-SN Document 290 Filed 08/10/21 Page 3 of 8

                                                                                                                                                  3

bri n g t his l a w s uit. W hil e si g nifi c a nt a n d p ot e nti all y e x c ul p at or y d o c u m e nt s c o ul d b e l o c at e d i n a n y
of t h e wit h h el d d o c u m e nt s, t o f a cilit at e t h e C o urt’s r e vi e w, if n e c e ss ar y, D ef e n d a nt s h a v e pr e p ar e d
A p p e n di x A , w hi c h r efl e ct s a s a m pl e s u b-s et of d o c u m e nt s t h at a p p e ar m o st li k el y t o i n cl u d e t h e
m o st pr o b ati v e e vi d e n c e i n t his c as e.

I.         T h e S E C S h o ul d N ot B e P e r mitt e d T o Wit h h ol d R el e v a nt A n d P ot e nti all y E x c ul p at o r y
           E vi d e n c e O n T h e B asis Of T h e D eli b e r ati v e P r o c ess P ri vil e g e

            T h e S E C s h o ul d n ot b e p er mitt e d t o wit h h ol d o n a bl a n k et b asis d o c u m e nt s c o n c er ni n g it s
a n al ysis of w h et h er Bit c oi n, Et h er or X R P ar e s e c uriti es. T h e S E C’s bl a n k et ass erti o ns ar e l e g all y
i m p er missi bl e. T h e y ar e als o p arti c ul arl y wr o n g h er e g i v e n t h e e xtr a or di n ar y cir c u mst a n c es of t his
c as e a n d b e c a u s e f u n d a m e nt al f air n e ss c o m p els D ef e n d a nt s t o h a v e a c c ess t o t his p ot e nti all y
e x c ul p at or y e vi d e n c e. T h e D P P s er v es a n i m p ort a nt p u bli c p oli c y r ol e t o b e s ur e; b ut it a p pli e s o nl y
t o “ pr e d e cisi o n al” a n d “ d eli b er ati v e ” a g e n c y d o c u m e nt s. S. E. C. v. C olli ns & Ai k m a n C or p. , 2 5 6
F. R. D. 4 0 3, 4 1 5 ( S. D. N. Y. 2 0 0 9). It is a “ dis cr eti o n ar y ” or “ q u alifi e d pri vil e g e, ” a n d “ m a y b e
o v er c o m e b y a s h o wi n g of n e e d. ” I n r e Gr a n d J ur y S u b p o e n a d at e d A u g. 9, 2 0 0 0, 2 1 8 F. S u p p. 2 d
5 4 4, 5 5 3 ( S. D. N. Y. 2 0 0 2). C o urt s a d dr essi n g r e q u est s f or i nf or m ati o n ot h er wis e pr ot e ct e d b y
pri vil e g e c o nsi d er s e v er al f a ct ors: “ [ 1] t h e r el e v a n c e of t h e d o c u m e nt s at iss u e i n t h e liti g ati o n, [ 2]
t h e a v ail a bilit y of alt er n ati v e s o ur c es of e vi d e n c e, [ 3] t h e s eri o us n ess of t h e liti g ati o n, [ 4] t h e r ol e of
t h e g o v er n m e nt i n t h e liti g ati o n (t h e g o v er n m e nt's r ol e as a pl ai ntiff w ei g hs t o w ar d dis cl o s ur e), a n d
[ 5] t h e p o ssi bilit y of f ut ur e ti mi dit y b y g o v er n m e nt e m pl o y e e s. ” F e d. H o us. Fi n. A g e n c y v.
J P M or g a n C h as e & C o. , 9 7 8 F. S u p p. 2 d 2 6 7, 2 7 9 ( S. D. N. Y. 2 0 1 3) ( q u oti n g I n r e Fr a n kli n N at.
B a n k S e c. Liti g. , 4 7 8 F. S u p p. 5 7 7, 5 8 3 ( E. D. N. Y. 1 9 7 9)); s e e als o Gr e at er N e w Y o r k T a xi Ass’ n v.
Cit y of N e w Y o r k , 2 0 1 8 W L 2 3 1 6 6 2 9, at * 3 ( S. D. N. Y. M a y 8, 2 0 1 8).

            T h e d o c u m e nt s at iss u e r e a dil y cl e ar t his b ar . First , t h e d o c u m e nt s ar e r el e v a nt— as t his C o urt
h a s alr e a d y r ul e d t wi c e. S e e A pr. 6 Hr’ g Tr. at 5 1 ( gr a nti n g “i n l ar g e p art ” D ef e n d a nt s’ m oti o n t o
c o m p el ); E C F N o. 1 6 3 at 6. A m o n g ot h er r e as o ns, t h e d o c u m e nt s ar e r el e v a nt b e c a us e t h e S E C h as
br o u g ht cl ai ms a g ai nst t w o i n di vi d u als all e gi n g t h at o v er t h e c o urs e of m a n y y e ars t h e y “ k n o wi n gl y
or r e c kl e ssl y pr o vi d e d s u bst a nti al a ssist a n c e t o Ri p pl e’s vi ol ati o n of S e cti o n 5( a) a n d 5( c) of t h e
S e c uriti es A ct. ” A m. C o m pl. ¶ 4 3 8 ; s e e als o A pr. 6 Hr’ g Tr. at 5 1 ( h ol di n g t h at “t h e dis c o v er y
r el at e d t o Bit c oi n a n d Et h er is r el e v a nt . . . t o t h e C o urt ’s e v e nt u al a n al ysis wit h r es p e ct t o t h e H o w e y
f a ct ors, b ut I als o t hi n k it is r el e v a nt as t o t h e o bj e cti v e r e vi e w of d ef e n d a nt s ’ u n d erst a n di n g i n
t hi n ki n g a b o ut t h e ai di n g a n d a b etti n g c h ar g e ”) . F or pr es e nt p ur p o s es, t o s ust ai n a n d ulti m at el y pr o v e
t h o s e cl ai m s, t h e S E C b e ars t h e b ur d e n of pr o vi n g t h at e a c h i n di vi d u al eit h er k n e w t h at X R P w as a
s e c urit y or w as r e c kl e ss i n n ot r e a c hi n g s u c h a c o n cl u si o n. If t h e u n d erl yi n g l a w w as u n cl e ar at t h e
ti m e e v e n t o t h e S E C, t h e n t h e all e g e d vi ol ati o n c o ul d n ot h a v e b e e n “s o o b vi o us t h at t h e d ef e n d a nt
m ust h a v e b e e n a w ar e of it, ” N o v a k v. K as a ks , 2 1 6 F. 3 d 3 0 0, 3 0 8 ( 2 d Cir. 2 0 0 0). U n c ert ai nt y i n t h e
a p pli c a bl e l a w is t h us f at al t o t h e S E C’s cl ai m s. S e e, e. g. , S af e c o I ns. C o. of A m. v. B urr , 5 5 1 U. S.
4 7, 7 0 n. 2 0 ( 2 0 0 7) (if t h e g o v er ni n g l a w “ all o w[s] f or m or e t h a n o n e r e as o n a bl e i nt er pr et ati o n, ” “ a
d ef e n d a nt w h o m er el y a d o pt s o n e s u c h i nt er pr et ati o n ” d o es n ot p o ss ess k n o wl e d g e or r e c kl ess n ess ).

           S e c o n d , this i nf or m ati o n is als o ot h er wis e e ntir el y u n a v ail a bl e t o D ef e n d a nt s; o nl y t h e S E C’s
d o c u m e nt s will d e m o nstr at e t h at t h e S E C it s elf w a s u n c ert ai n a b o ut w h et h er or h o w t h e l a w s h o ul d
b e a p pl i e d t o di git al ass et s a n d t h e S E C’s ass ess m e nt a b o ut c o nf usi o n i n t h e m ar k et pl a c e o n t h at
iss u e.

           T hir d , t his is a hi g hl y c o ns e q u e nti al a n d u ni q u e liti g ati o n, wit h p ot e nti al i m pli c ati o ns f or t h e
e ntir e $ 1. 6 trilli o n cr y pt o c urr e n c y m ar k et . U nli k e t h e “ I C O c as es” t h e S E C h as br o u g ht t o d at e, th e
                Case 1:20-cv-10832-AT-SN Document 290 Filed 08/10/21 Page 4 of 8

                                                                                                                                                                         4

S E C h er e all e g es a p ut ati v e y e ars -l o n g off eri n g of u nr e gist er e d s e c uriti e s str et c hi n g b a c k t o a ti m e
p eri o d w h er e t h e S E C c o n c e d es it h a d off er e d z e r o g ui d a n c e i n t h e s p a c e a n d w h er e t h e p ut ati v e
s e c uriti e s h a v e b e e n tr a di n g f or n e arl y a d e c a d e . On t h at b asis, t h e S E C s e e ks p er m a n e nt i nj u n cti v e
r eli ef, dis g or g e m e nt, a n d ci vil m o n et ar y p e n alti es, i n cl u di n g a g ai nst t h e In di vi d u al D ef e n d a nt s
p ers o n all y . T h e C o urt h as n ot e d t h e u n us u all y i nt e ns e p u bli c i nt er est t his liti g ati o n h as dr a w n a n d it s
i m p ort a n c e. S e e, e. g. , J uly 1 5 Hr’ g Tr., at 4 0 ( “I e x pr essl y fi n d t h at t his c as e is u ni q u e, t h at t h e n at ur e
of t h e c as e i n v ol v e s si g nifi c a nt p oli c y d e cisi o ns i n o u r m ar k et s a n d t h at t h e a m o u nt i n c o ntr o v ers y
als o is s u bst a nti al a n d t h at t h e p u bli c’s i nt er est i n r es ol uti o n of t his c a s e is als o q uit e si g nifi c a nt. ”).
T h e d o c u m e nt s at iss u e h er e — b y r efl e cti n g w h et h er t h e S E C st aff, li k e ot h er m ar k et p arti ci p a nt s,
q u esti o n e d w h et h er X R P a n d ot h er di git al ass et s w er e s e c uriti es — “ g o t o t h e h e art of t h e p u bli c’ s
i nt er est i n t h e c as e. ” Gr e at er N e w Y or k T a xi Ass ’n v. Cit y of N e w Y or k , 2 0 1 8 W L 2 3 1 6 6 2 9, at * 3
( S. D. N. Y. M a y 8, 2 0 1 8).

            F o urt h , t his is a ci vil a cti o n i n w hi c h t h e g o v er n m e nt is t h e pl ai ntiff a n d m ust, f or dis c o v er y
p ur p o s es, b e tr e at e d li k e ot h er pl ai ntiffs w h o m u st pr o d u c e r el e v a nt, r es p o nsi v e e vi d e n c e. S e e F e d.
H o us. Fi n. A g e n c y v. J P M or g a n C h as e & C o. , 9 7 8 F. S u p p. 2 d 2 6 7, 2 7 9 ( S. D. N. Y. 2 0 1 3) (i n
ass e ssi n g th e pri vil e g e, “t h e g o v er n m e nt’s r ol e as a pl ai ntiff w ei g hs t o w ar d dis cl o s ur e ”); s e e als o
C olli ns & Ai k m a n , 2 5 6 F. R. D. at 4 1 4 (t h e S E C “is n ot e ntitl e d t o s p e ci al c o nsi d er ati o n c o n c er ni n g
t h e s c o p e of dis c o v er y, es p e ci all y w h e n it v ol u nt aril y i niti at es a n a cti o n. ” ).

             Fift h , t h er e is littl e ris k of a c hilli n g eff e ct i n t h e f ut ur e. T h at is b e c a us e, as t h e C o urt h as
alr e a d y r e c o g ni z e d, t his is a n “ e x c e pti o n al ” c as e wit h cir c u mst a n c es j ustif yi n g dis c o v er y t h at ar e
e x c e e di n gl y u nli k el y t o r e p e at t h e ms el v e s i n f ut ur e pr o c e e di n gs. E. g. J ul y 1 5 Hr’ g Tr., at 4 7; s e e
als o i d. at 4 0 ( “ T his c as e is n ot a b asis f or f ut ur e c as es a n d f ut ur e j u d g e s t o fi n d t h at a d e p o siti o n is
a p pr o pri at e i n all i nst a n c es b ut I d o t hi n k i n t his c as e Mr. Hi n m a n, gi v e n t h e s p e e c h, m ust sit f or a
d e p o siti o n. ”) ; s e e als o A pr. 6, 2 0 2 1 Hr ’ g Tr . at 5 2 (d es cri bi n g t his c as e as “ a n i n cr e di bl y hi g h -st a k es,
hi g h -v al u e liti g ati o n ” ). T h e S E C h as c h ar g e d t w o i n di vi d u als wit h s ci e nt er -b as e d off e ns es i n w h at
n e arl y e v er y c o urt a n d l e g al c o m m e nt at or t o c o nsi d er t h e iss u e a c k n o wl e d g e s is still a n e x c e e di n gl y
c o m pl e x a n d u ns ettl e d ar e a of t h e l a w. I nd e e d, i n j u st t h e l ast f e w w e e k s, t w o sitti n g S E C
C o m missi o n ers h a v e p u bli cl y st at e d t h at e v e n t o d a y i n 2 0 2 1 “[t] h er e is a d e ci d e d l a c k of cl arit y f or
m ar k et p arti ci p a nt s ar o u n d t h e a p pli c ati o n of t h e s e c uriti es l a ws t o di git al a ss et s a n d t h eir tr a di n g, ” 1
a n d a sitti n g C o m missi o n er of t h e C o m m o dit y F ut ur es Tr a di n g C o m missi o n h as p u bli cl y dis p ut e d
t h e sitti n g S E C C h air’s a ss erti o n of r e g ul at or y a ut h orit y o v er all di git al a ss et s .2

            E a c h of t h es e f a ct ors str o n gl y f a v ors dis cl o s ur e. M or e o v er, in b al a n ci n g t h es e i nt er est s,
“ f or e m o st is t h e i nt er est of t h e liti g a nt s, a n d ulti m at el y of s o ci et y, i n a c c ur at e j u di ci al f a ct fi n di n g. ”
I n r e Fr a n kli n N at. B a n k S e c. Liti g., 47 8 F. S u p p. at 2 2 9. T h e S E C c a n n ot f airl y att e m pt t o i m p o s e
l e g al p e n alti es f or all e g e dl y r e c kl ess c o n d u ct w h e n it s o w n ( a p p ar e ntl y o n g oi n g) d eli b er ati o ns o n t h e
v er y s a m e q u esti o n d e m o nstr at e t h at t h e a g e n c y t as k e d wit h e nf or ci n g t h e r el e v a nt l a w is it s elf
u n c ert ai n a b o ut it s a p pli c ati o n t o t his n as c e nt i n d ustr y .

II.         T h e S E C H as F ail e d T o P r o p e rl y I n v o k e D P P As T o T h e D o c u m e nts It Is Wit h h ol di n g.



1
             E x. J , J ul y 1 4, 2 0 2 1 P u bli c St at e m e nt fr o m C o m missi o n er s H est er M. P eir c e, El a d L. R ois m a n r e g ar di n g I n t h e
M att er of C oi ns c h e d ul e.
2
             Bri a n Q ui nt e n z ( @ C F T C Q ui nt e n z), T witt er ( A u g. 4, 2 0 2 1 9: 3 0 A M),
htt ps://t witt er. c o m/ C F T C q ui nt e n z/st at us/ 1 4 2 2 9 1 2 7 2 1 6 3 7 5 8 0 8 0 3 ( “J ust s o w e’r e all cl e ar h er e, t h e S E C h as n o a ut h orit y
o v er p ur e c o m m o diti es or t h eir tr a di n g v e n u es, w h et h er t h os e c o m m o diti es ar e w h e at, g ol d, oil . . . or # cr y pt o ass ets ”) .
                Case 1:20-cv-10832-AT-SN Document 290 Filed 08/10/21 Page 5 of 8

                                                                                                                                                                            5

            T h e s p e cifi c pri vil e g e ass erti o ns t h e S E C h as m a d e h er e ar e als o d efi ci e nt a n d d o n ot s u p p ort
t h e S E C’s bl a n k et D P P i n v o c ati o n f or t w o r e as o ns. 3 First , t h e S E C m ust s u bst a nti at e it s cl ai ms of
pri vil e g e b y pr o vi di n g “ pr e cis e a n d c ert ai n ” r e a s o ns t h at t h e i nf or m ati o n is pr e -d e cisi o n al a n d
d eli b er ati v e. R es ol. Tr. C or p. v. Di a m o n d , 1 3 7 F. R. D. 6 3 4, 6 4 1-4 2 ( S. D. N. Y. 1 9 9 1); s e e als o C ar v er
v. N ass a u Ct y. I nt eri m Fi n. A ut h. , N o. C V 1 1– 1 6 1 4( L D W ) (G R B ), 2 0 1 2 W L 1 2 2 6 6 8 9 1, at * 6
( E. D. N. Y. A u g. 9, 2 0 1 2) (t h e g o v er n m e nt’s b ur d e n “ c a n n ot b e dis c h ar g e d b y m er e c o n cl u s or y or i ps e
di xit ass erti o ns. ”) . H er e, t h e S E C h as br o a dl y ass ert e d t h at t hr o u g h o ut t h e e ntir e r el e v a nt p eri o d
( a p p ar e ntl y c o nti n ui n g t o t his d a y) it h as b e e n d eli b er ati n g o n ess e nti all y e v er yt hi n g r el e v a nt t o it s
st at ut or y m a n d at e— i n cl u di n g “[t]h e l e g al st at us of off ers a n d s al e s of c ert ai n di git al ass et s u n d er t h e
U. S. s e c uriti es l a w s ” — a n d t h e n ass ert s t h at eff e cti v el y all i nt er n al a n d i nt er -a g e n c y c o m m u ni c ati o ns
r el at e d t o di git al a ss et s, w h at e v er t h eir c o nt e nt s, i m pli c at e t h ese s u p p o s e d d eli b er ati o ns. E x. G , J u n e
1 9, 2 0 2 1 E m ail fr o m J or g e T e nr eir o t o R ei d Fi g el; s e e als o E xs. A - F. If a c c e pt e d, t his p o siti o n w o ul d
all o w a g e n ci es t o cl o a k all i nt er n al dis c ussi o ns wit h t h e D P P s o l o n g as t h er e w a s s o m e p ot e nti al
p oli c y d e cisi o n t o b e m a d e at a l at er d at e . A n d i n a n y e v e nt, s u c h a n i n a bilit y t o bri n g “ d eli b er ati o ns ”
t o a c o n cl u si o n w o ul d it s elf b e a n i n di c ati o n of a m ar k et pl a c e u n c ert ai nt y i n c o m p ati bl e wit h cl ai ms
t h at t h e In di vi d u al D ef e n d a nt s w er e “r e c kl e ss ” a n d t h at Ri p pl e it s elf w as o n “f air n oti c e. ”

            T h e ar g u m e nt t h at t h e S E C w as deli b er ati n g , is d eli b er ati n g, a n d will c o nti n u e t o d eli b er at e
a b o ut t h e r e g ul at or y st at us of all t hr e e di git al a ss et s is als o b etr a y e d b y t h e p u bli c r e c or d a n d dis c o v er y
i n t his c as e. J ust r e c e ntl y t h e S E C’s f or m er c h air m a n st at e d o n n ati o n al t el e visi o n t h at Bit c oi n w as
d et er mi n e d n ot t o b e a s e c urit y b ef or e h e j oi n e d t h e a g e n c y i n 2 0 1 7.4 F urt h er m or e, as t his C o urt
k n o ws, Mr. Hi n m a n g a v e a wi d el y -p u bli ci z e d s p e e c h i n J u n e 2 0 1 8 i n w hi c h h e d e cl ar e d t h at p o st -
I C O s al es of Et h er w er e n ot s e c uriti e s . T h es e d e cisi o ns o n Bit c oi n a n d Et h er ( a n d p o ssi bl y ot h er
di git al ass et s) w er e m a d e y e ars a g o; at t h e v er y l e ast, p o st -d e cisi o n al d o c u m e nt s i n r el ati o n t o t h es e
di git al ass et s ar e n ot s u bj e ct t o v ali d D P P cl ai ms. M or e g e n er all y, t h e S E C’s v a g u e i n v o c ati o ns of
p ri vil e g e f ail t o pr o vi d e D ef e n d a nt s a n d t h e C o urt wit h t h e i nf or m ati o n n e c e ss ar y t o e v al u at e w h et h er
a n d t o w h at e xt e nt t h e S E C h as c arri e d it s b ur d e n of est a blis hi n g t h at t h e wit h h el d m at eri als ar e
a ct u all y pri vil e g e d. S e e C olli ns & Ai k m a n , 2 5 6 F. R. D. at 4 1 6 ( h ol di n g t h at l o gs t h at pr o vi d e d “t h e
t y p e of d o c u m e nt . . ., t h e a d dr ess e es . . ., a n d t h e s u bj e ct m att er ” w er e i ns uffi ci e nt a n d o bs er vi n g
“[t] h e S E C as ks t h e C o urt si m pl y t o t a k e it s w or d t h at t h es e p arti c ul ar d o c u m e nt s w er e pr e d e cisi o n al,
d eli b er at i v e, p ur el y s u bj e cti v e, a n d n eit h er a d o pt e d n or i n c or p or at e d i n t h e a g e n c y's fi n al d e cisi o n.
T h at c a n n ot b e s uffi ci e nt . ”).

            S e c o n d , t h e S E C h as f ail e d t o m e et it s b ur d e n of s e gr e g at i n g tr ul y d eli b er ati v e m at eri als fr o m
t h o s e t h at m er el y r efl e ct f a ct-fi n di n g, a n d t o pr o d u c e t h e l att er. T h e d eli b er ati v e pr o c ess pri vil e g e
all o w s t h e g o v er n m e nt t o wit h h ol d “ a n i nt er - or i ntr a -a g e n c y d o c u m e nt ” fr o m dis cl o s ur e o nl y “if it
is: ( 1) pr e d e cisi o nal, i. e., pr e p ar e d i n or d er t o assist a n a g e n c y d e cisi o n m a k er i n arri vi n g at his
d e cisi o n, a n d ( 2) d eli b er ati v e, i. e., a ct u all y r el at e d t o t h e pr o c ess b y w hi c h p oli ci e s ar e f or m ul at e d. ”
N at’l C o u n cil of L a R az a v. D e p’t of J usti c e , 4 1 1 F. 3 d 3 5 0, 3 5 6 ( 2 d Cir. 2 0 0 5) ( alt er ati o ns a n d i nt er n al
q u ot ati o n m ar ks o mitt e d). It “d o es n ot pr ot e ct d o c u m e nt s i n t h eir e ntir et y; if t h e g o v er n m e nt c a n

3
                Th e S E C h as n ot yet e v e n p erf or m e d t h e p oli c y -b as e d r e vi e w t h at t h e l a w r e q uir es pri or t o wit h h ol di n g t h es e
m at eri als. Cf. I n r e T err orist Att a c ks o n S e pt. 1 1, 2 0 0 1, N o. 0 3 M D L 0 1 5 7, 2 0 1 9 W L 3 2 9 6 9 5 9, at * 6 (S. D. N. Y. J ul y
2 2, 2 0 1 9) ( N et b ur n, J.) ( D P P “ m ust b e i n v o k e d ‘ b y t h e h e a d of t h e g o v er n m e nt al a g e n c y w hi c h h as c o ntr ol o v er t h e
i nf or m ati o n t o b e pr ot e ct e d.’ ”) ( q u oti n g A ut o m o bil e Cl u b of N. Y., I n c. v. P ort A ut h. of N. Y. & N. J. , N o. 1 1- C V-6 7 4 6
( R K E) ( H B P), 2 0 1 4 W L 2 5 1 8 9 5 9, at * 4 ( S. D. N. Y. J u n e 4, 2 0 1 4)). I n st e a d, it r eli e d o n e nf or c e m e nt c o u n s el a n d
l a w yer s i n t h e S E C G e n er al C o u n s el’s offi c e t o r e vi e w its D P P cl ai ms.
4
              S e e C N B C S q u a w k B o x, I nt er vi e w wit h J a y Cl a yt o n ( A pril 1, 2 0 2 1) ( “ Bit c oi n w as d e ci d e d t o b e n ot a s e c urit y
b ef or e t h e ti m e I g ot t o t h e S E C. ”), a v ail a bl e at htt ps:// c oi nt el e gr a p h. c o m/ n e ws/f or m er -s e c-c h air -j a y-cl a yt o n -ti ps-n e w -
bit c oi n -r e g ul ati o n s-ar e -c o mi n g; J u n e 1 4, 2 0 1 8 S p e e c h b y Willi a m Hi n m a n, “ Di git al Ass et Tr a n s a cti o n s: W h e n H o w e y
M et G ar y ( Pl asti c) . ”
                Case 1:20-cv-10832-AT-SN Document 290 Filed 08/10/21 Page 6 of 8

                                                                                                                                                                          6

s e gr e g at e a n d dis cl o s e n o n-pri vil e g e d f a ct u al i nf or m ati o n wit hi n a d o c u m e nt, it m u st. ” N at’l D a y
L a b or er Or g. N et w or k v. I C E, 4 8 6 F. S u p p. 3 d 6 6 9, 6 8 9 ( S. D. N. Y. 2 0 2 0) ( q u oti n g L o vi n g v. D e p’t
of D ef. , 5 5 0 F. 3 d 3 2, 3 8 ( D. C. Cir. 2 0 0 8)). T h e S E C h as m a d e n o s u c h eff ort h er e . T h e S E C’s bl a n k et
i n v o c ati o n of pri vil e g e is n ot a p pr o pri at e; at a mi ni m u m, t h e S E C m ust d o t h e w or k t o est a blis h, a n d
t h e n t o dis cl o s e , t h o s e p orti o ns of wit h h el d d o c u m e nt s t h at c o n c er n p ur el y f a ct u al i nf or m ati o n,
i n cl u di n g ass e ss m e nt s of w h et h er m ar k et pl a c e p arti ci p a nt s ar e c o nf u s e d a b o ut t h e st at us of X R P a n d
ot h er di git al a ss et s . S e e Y or k vill e A d vis ors , 3 0 0 F R D at 1 6 3 , 1 6 7- 6 8 ( ass erti n g D P P “ o n a bl a n k et
b a sis o v er e v er y si n gl e d o c u m e nt [is] cl e arl y n ot t h e m a n n er i n w hi c h t h e pri vil e g e o u g ht t o h a v e
b e e n a ss ert e d a n d r ais es s eri o us c o n c er ns . . . as t o t h e b o n a fi d es of t h e S E C’s a ss erti o n of p ri vil e g e
cl ai ms i n t his c as e. ”); s e e als o N at’l D a y L a b or er O r g. N et w or k , 4 8 6 F. S u p p. 3 d at 6 8 9 (“[ T] h e a g e n c y
b e ars t h e b ur d e n of d e m o nstr ati n g t h at n o r e as o n a bl y s e gr e g a bl e m at eri al e xist s i n t h e wit h h el d
d o c u m e nt s. ”).

            At a mi ni m u m, t h e C o urt s h o ul d c o n d u ct it s o w n i n c a m er a r e vi e w. D ef e n d a nt s h a v e list e d
a n ill ustr ati v e s et of d o c u m e nt s t h at t h e S E C is wit h h ol di n g a n d t h at, b as e d o n t h e li mit e d pri vil e g e
l o g d es cri pti o ns a v ail a bl e, a p p e ar m o st r el e v a nt t o t h e D ef e n d a nts’ d ef e ns es. S e e A p p e n di x A. T h es e
i n cl u d e n ot es t a k e n b y S E C st aff of m e eti n gs wit h t hir d p arti e s. Th e m e eti n gs t h e ms el v es ar e n ot
s u bj e ct t o a n y pri vil e g e, a n d t h e n ot es — p arti c ul arl y t o t h e e xt e nt t h e y si m pl y r efl e ct w h at w as s ai d —
ar e f a ct u al a n d li k el y n ot d eli b er ati v e. T h es e i nt er n al n ot es ar e p arti c ul arl y i m p ort a nt b e c a us e t h e y
m a y s h e d li g ht o n w h at t h e S E C w as t elli n g ot h ers a b o ut t h e st at us of di git al a ss et s , w hi c h is r el e v a nt
t o t h e S E C’s all e g ati o ns t h at D ef e n d a nt s s h o ul d h a v e as k e d t h e S E C’s vi e w s. S e e A m. C o m pl. ¶ 5 9
( “ N eit h er c o nt a ct e d t h e S E C t o o bt ai n cl arit y a b o ut t h e l e g al st at us of X R P[.] ”). T h es e i nt er n al n ot es
als o b e ar o n t h e S E C’s i n a p pr o pri at e us e of t his q u alifi e d pri vil e g e as a s w or d a n d s hi el d b y r el yi n g
i n s o m e i nst a n c es o n i nt er n al d o c u m e nt s it b eli e v es s u p p ort s it s cl ai ms, w hil e wit h h ol di n g ot h ers
si mil ar m at eri als. 5 T h e ot h er d o c u m e nt s o n A p p e n di x A a p p e ar t o b e l e g al a n al ys e s a n d ot h er f or m al
d o c u m e nt s cir c ul at e d wit hi n t h e C o m missi o n t h at d e m o nstr at e h o w t h e S E C c o nt e m p or a n e o usl y
vi e w e d t h e q u e sti o n of w h et h er di git al ass et s ar e s u bj e ct t o r e g ul ati o n a s s e c uriti es . Th e y b e ar dir e ctl y
o n t h e iss u es of w h et h er it w as r e c kl ess d uri n g t h at s a m e p eri o d f or t h e I n di vi d u al D ef e n d a nt s t o
b eli e v e t h at X R P w as n ot a s e c urit y a n d w h et h er, i n li g ht of t h e l a c k of f or m al g ui d a n c e t o t h e m ar k et
t h at f oll o w e d t h e S E C’s c o nsi d er ati o n of t h es e iss u es, Ri p pl e w as o n f air n oti c e t h at it s s al e s of X R P
w o ul d vi ol at e t h e l a w.

III.        T h e S E C’s Alt e r n ati v e B as es F o r Wit h h ol di n g P oli c y -R el at e d D o c u m e nts F ail.

            Fi n all y, t h e S E C ass ert s att or n e y -cli e nt pri vil e g e a n d t h e att or n e y w or k pr o d u ct d o ctri n e as
a n alt er n ati v e b a sis f or wit h h ol di n g c ert ai n l o g g e d d o c u m e nt s. T h e S E C’s i n v o c ati o n of t h e s e
d o ctri n es a p p e ars s u bst a nti all y o v er br o a d, a n d t h e S E C s h o ul d b e r e q uir e d t o f urt h er s u bst a nti at e it s
cl ai ms of pri vil e g e. T h e m er e i n v ol v e m e nt of l a w y ers i n c o m m u ni c ati o ns d o es n ot m a k e t h e m s u bj e ct
t o t h e att or n e y-cli e nt pri vil e g e if t h e l a w y er is n ot a cti n g as c o u ns el a d visi n g a cli e nt. S e e, e. g., I n
r e Gr a n d J ur y S u b p o e n a D u c es T e c u m , 7 3 1 F. 2 d 1 0 3 2, 1 0 3 7 ( 2 d Cir. 1 9 8 4) ( “[ T] h e pri vil e g e is
tri g g er e d o nl y b y a cli e nt’s r e q u est f or l e g al, as c o ntr ast e d wit h b usi n e ss, a d vi c e. ”) ; C olt o n v. U nit e d
St at es , 3 0 6 F. 2 d 6 3 3, 6 3 8 ( 2 d Cir. 1 9 6 2) ( “ Att or n e ys fr e q u e ntl y gi v e t o t h eir cli e nt s b usi n e ss or ot h er
a d vi c e w hi c h, a s l e ast i ns of ar a s it c a n b e s e p ar at e d fr o m t h eir ess e nti all y pr of e ssi o n al l e g al s er vi c es,
gi v e s ris e t o n o pri vil e g e w h at e v er. ”) . I n t h e c o nt e xt of g o v er n m e nt a g e n ci es, t h at m e a ns t h at w h e n

5
                D uri n g Mr. Hi n m a n ’s d e p ositi o n, t h e S E C i ntr o d u c e d a n d affir m ati v el y us e d a n i nt er n all y-g e n er at e d s u m m ar y
of a n A u g ust 2 0, 2 0 1 8 m e eti n g b et w e e n S E C st aff a n d Ri p pl e e x e c uti v es t h at m a d e e x pr ess r ef er e n c e t o a st at e m e nt
m a d e b y o n e of t h e I n di vi d u al D ef e n d a nts . S e e E x. H , S E C-LI T -E M AI L S -0 0 0 4 5 6 5 5 8. Y et t h e S E C is wit h h ol di n g 1 7
a d diti o n al s ets of i nt er n al n ot es , s ol el y o n t h e b asis of D P P, i n cl u di n g i nt er n al n ot es of a s u bs e q u e nt m e eti n g wit h
Ri p pl e e x e c uti v es t h at o c c urr e d o nl y a m o nt h l at er o n S e pt e m b er 1 8, 2 0 1 8. S e e E x. F .
                 Case 1:20-cv-10832-AT-SN Document 290 Filed 08/10/21 Page 7 of 8

                                                                                                                                                                                7

l a w y ers co n d u ct l e g al a n al ysis i n f urt h er a n c e of t h e a g e n c y’s p oli c y missi o n, a n al y zi n g f a ct s o bt ai n e d
fr o m t hir d p arti es or o bs er v ati o ns of t h e w orl d, as p art of t h e p oli c y-m a ki n g pr o c ess, t h o s e
c o m m u ni c ati o ns ar e n ot s u bj e ct t o t h e att or n e y -cli e nt pri vil e g e. S e e , e. g., S c hl ef er v. U nit e d St at es ,
7 0 2 F. 2 d 2 3 3, 2 3 5 ( D. C. Cir. 1 9 8 3) ( h ol di n g t h at o pi ni o ns fr o m a n a g e n c y c hi ef c o u ns el t h at “i nt er pr et
st at ut es r el e v a nt t o t h e a g e n c y’s d e ali n gs wit h t h e p u bli c ” or “ a d dr ess q u e sti o ns of A g e n c y p oli c y ”
ar e n ot pri vil e g e d ). 6

            H er e, t h e S E C a p p e ars t o b e i n v o ki n g t h e att or n e y -cli e nt pri vil e g e t o s hi el d c o m m u ni c ati o ns
t h at g o f ar b e y o n d w h at t h e att or n e y-cli e nt pri vil e g e w o ul d pr ot e ct. F or e x a m pl e, d uri n g t h e
d e p o siti o n of Mr. Hi n m a n, t h e S E C’s c o u ns el dir e ct e d t h e wit n ess n ot t o a ns w er a q u esti o n r e g ar di n g
his c o m m u ni c ati o ns wit h f or m er S E C C h air m a n J a y Cl a yt o n l e a di n g u p t o t h e J u n e 2 0 1 8 Hi n m a n
s p e e c h o n t h e b a sis t h at b ot h ar e l a w y ers, d es pit e t h e f a ct t h at b ot h h el d p oli c y po siti o ns a n d t h e
q u esti o n c all e d f or dis c ussi o ns a b o ut p oli c y, n ot l e g al a d vi c e. S e e E x. I, E x c er pt of Hi n m a n Tr., at
2 8 7: 8- 2 9 0: 1 3 . Li k e wis e, t h e S E C’s pri vil e g e l o g s h o ws t h at t h e S E C is wit h h ol di n g a tr o v e of f or m al
m e m or a n d a a n d ot h er d o c u m e nt s t h at r efl e ct l e g al a n al ysis of di git al a ss et s, i n cl u di n g Bit c oi n. S e e
E x. F . T h er e is n o i n di c ati o n fr o m t h e l o g t h at a n y of t h es e d o c u m e nt s c o nt ai n l e g al a d vi c e t o t h e
S E C r e g ar di n g it s o w n a cti viti e s, or i nf or m ati o n “ c o n c er ni n g t h e a g e n c y. ” S c hl ef er , 7 0 2 F. 2 d at 2 6 6.
R at h er, all i n di c ati o ns ar e t o t h e c o ntr ar y: t h e p ers o n n el i n v ol v e d a p p e ar t o b e l ar g el y st aff wit h
p oli c y -r el at e d r es p o nsi biliti es ( n ot, f or e x a m pl e, l a w y ers i n t h e S E C G e n er al C o u ns el’s offi c e), a n d
t h e m at eri als a p p e ar t o b e pr e p ar e d i n s o m e c a s es f or o n w ar d tr a ns missi o n t o p oli c y m a k ers.

            Li k e wis e, t o t h e e xt e nt t h at t h e S E C s e e ks t o i n v o k e t h e att or n e y w or k pr o d u ct d o ctri n e, it
m ust est a blis h t h at t h e d o c u m e nt s b ei n g wit h h el d ar e a ct u all y pr e p ar e d b y or at t h e dir e cti o n of
c o u ns el i n a nti ci p ati o n of liti g ati o n. S e e, e. g. , A U N e w H a v e n, L L C v. Y K K C or p. , N o.
1 5 C V 0 3 4 1 1 G H W S N, 2 0 1 6 W L 6 8 2 0 3 8 3, at * 1 ( S. D. N. Y. N o v. 1 8, 2 0 1 6) ( N et b ur n, J.) ( “T h e
d o ctri n e pr ot e ct s o nl y d o c u m e nt s pr e p ar e d ‘ b e c a us e of t h e pr o s p e ct of liti g ati o n’ a n d d o es n ot pr ot e ct
d o c u m e nt s t h at ‘ w o ul d h a v e b e e n pr e p ar e d irr es p e cti v e of t h e e x p e ct e d liti g ati o n.’ ” ) ( q u oti n g U nit e d
St at es v. A dl m a n , 1 3 4 F. 3 d 1 1 9 4, 1 2 0 4 ( 2 d Cir. 1 9 9 8)). T h e S E C’s pri vil e g e l o g s f ail t o d o s o as t o
s o m e p ot e nti all y hi g hl y r el e v a nt m at eri als —i n cl u di n g, f or e x a m pl e, a m e m or a n d u m
                                                                                           t h at w as cir c ul at e d t h e d a y b ef or e t h at
di visi o n’s t h e n -dir e ct or Hi n m a n’s 2 0 1 8 s p e e c h a n n o u n ci n g t h a t Et h er is n ot a s e c urit y. E x. F, at
6/ 1 3/ 2 0 1 8 e ntr y.

I V. C o n cl u si o n

            D ef e n d a nt s r es p e ctf ull y r e q u est t h at t h e C o urt fi n d t h at t h e S E C m a y n ot i n v o k e D P P wit h
r es p e ct t o t h e n arr o w c at e g ori e s of d o c u m e nt s c o v er e d b y t h e C o urt’s A pril 6 a n d M a y 6, 2 0 2 1 o r d ers,
a n d t h er ef or e c o m p el t h e S E C t o pr o d u c e t h o s e d o c u m e nt s r es p o nsi v e t o it s A pril 6 a n d M a y 6, 2 0 2 1
or d ers t h at ar e wit h h el d o n t h e b asis of D P P. I n t h e alt er n ati v e, t h e C o urt s h o ul d r e q uir e t h e S E C t o
pr o d u c e t h e wit h h el d m at eri al f or i n c a m er a r e vi e w of it s pri vil e g e cl ai ms . T o f a cilit at e t h e C o urt’s
r evi e w, if n e c e ss ar y, D ef e n d a nt s h a v e pr e p ar e d A p p e n di x A, w hi c h r efl e ct s a s a m pl e s u bs et of
d o c u m e nt s t h at a p p e ar m o st li k el y t o b e ar o n t h e cl ai ms a n d d ef e ns e s i n t his c as e.



6
              T his is b e c a us e t h e dis cl os ur e of p oli c y -r el at e d l e g al a n al ysis pr es e nts n o “ris k of i n a d v ert e nt, i n dir e ct dis cl os ur e
of t h e cli e nt’s c o nfi d e n c es, ” u n l ess t h e a d vi c e c o nt ai n s “ c o nfi d e nti al i nf or m ati o n c o n c er ni n g t h e A g e n c y. ” I d., 7 0 2 F. 2 d
at 2 6 6 ( e m p h asis i n t h e ori gi n al); s e e als o N at’l I m mi gr. Pr oj e ct of N at’l L a ws. G uil d v. U. S. D e p’t of H o m el a n d S e c. ,
8 6 8 F. S u p p. 2 d 2 8 4, 2 9 7 ( S. D. N. Y. 2 0 1 2) ( “ F OI A pr o hi bits a g e n ci es fr o m tr e ati n g t h eir p oli ci es as pri v at e i nf or m ati o n. ”)
( q u oti n g N at’l I m mi gr ati o n Pr oj e ct v. D e p’t of H o m el a n d S e c. , 8 4 2 F. S u p p. 2 d 7 2 0, 7 2 9 n. 1 0 ( S. D. N. Y. 2 0 1 2)).
            Case 1:20-cv-10832-AT-SN Document 290 Filed 08/10/21 Page 8 of 8

                                                                                                                          8



                                                   R es p e ctf ull y s u b mitt e d,



/s/ M att h e w C. S ol o m o n                                      P A U L, W EI S S, RI F KI N D, W H A R T O N &
M att h e w C. S ol o m o n                                          G A R RI S O N L L P
( ms ol o m o n @ c gs h. c o m)                                     1 2 8 5 A v e n u e of t h e A m eri c a s
C L E A R Y G O T T LI E B S T E E N &                               N e w Y or k, N Y 1 0 0 1 9
H A MI L T O N                                                       + 1 ( 2 1 2) 3 7 3 - 3 0 0 0
2 1 1 2 P e n ns yl v a ni a A v e n u e N W
W a s hi n gt o n, D C 2 0 0 3 7                                     Att or n e ys f or D ef e n d a nt C hristi a n A.
+ 1 ( 2 0 2) 9 7 4 - 1 6 8 0                                         L ars e n

Att or n e ys f or D ef e n d a nt Br a dl e y
G arli n g h o us e


K E L L O G G, H A N S E N, T O D D, FI G E L,                       D E B E V OI S E & P LI M P T O N L L P
& F R E D E RI C K P L L C                                           9 1 9 T hir d A v e n u e
S u m n er S q u ar e                                                N e w Y or k, N Y 1 0 0 2 2
1 6 1 5 M Str e et, N W, S uit e 4 0 0                               + 1 ( 2 1 2) 9 0 9 - 6 0 0 0
W a s hi n gt o n, D C 2 0 0 3 6
+ 1 ( 2 0 2) 3 2 6 - 7 9 0 0

                                      Att or n e ys f or D ef e n d a nt Ri p pl e L a bs I n c.
